MOORE, Circuit Judge,
concurring.
I concur in the majority opinion, and write separately only to recognize that this court does have authority to review whether a district court misconstrued the scope of its discretion to depart downward. As a general matter, this court “has no jurisdiction over appeals contesting the extent of a downward departure as such appeals do not fah under 18 U.S.C. § 3742,” United States v. Nesbitt, 90 F.3d 164, 166 (6th Cir.1996), and has no jurisdiction over appeals contesting a district court’s decision not to depart downward. United States v. Byrd, 53 F.3d 144, 145 (6th Cir.1995). We can review the decision “only if the district court incorrectly believed it lacked the authority to grant such a departure as a matter of law.” United States v. Owusu, 199 F.3d 329, 349 (6th Cir.2000); see 18 U.S.C. § 3742(a)(2) (permitting review for any misapplication of the United States Sentencing Guidelines (“U.S.S.G.”)). Therefore, we can also review a defendant’s contention that “the district court erred in construing the scope of its discretion to depart downward.” United States v. Hazel, 928 F.2d 420, 426 (D.C.Cir.1991) (Mikva, J., concurring).
The Sentencing Guidelines provide that a district court has discretion to depart downwards where “a defendant’s criminal history category significantly over-represents the seriousness of a defendant’s criminal history or the likelihood that the defendant will commit further crimes.” U.S.S.G. § 4A1.3. This court has said that where a district judge departs downward pursuant to § 4A1.3, “he must move step*93wise down the ladder, explaining why each intervening level is inappropriate, in order to provide an opportunity for meaningful review of his exercise of discretion.” United States v. Cooper, 302 F.3d 592, 598 (6th Cir.2002). Unlike most provisions of the guidelines that inform district courts about when a departure is appropriate, “ § 4A1.3 also governs the method by which the scope of a departure is calculated, and a failure to abide by its terms would constitute a misapplication of the guidelines subject to appellate review.” Hazel, 928 F.2d at 426 (Mikva, J., concurring). Thus, I believe this court can review a defendant’s challenge to a downward departure ruling on grounds that the district court misapplied the guidelines by failing to follow the required method of departure under § 4A1.3. Such a challenge goes not to the extent of the district court’s departure, but to whether the district court misconstrued the scope of its discretion to depart.
In this case, however, we cannot determine whether the district court erred in construing the scope of its discretion under § 4A1.3 because there is no evidence in the record that the district court relied on this provision when departing downwards. At Salinas’s sentencing hearing, the government moved for a downward departure for substantial assistance, implicating § 5K1.1, and Salinas sought a downward departure on grounds that implicated § 4A1.3 and § 5K2.0. The district court departed downward to 100 months of imprisonment, 20 months lower than the departure suggested in the government’s § 5K1.1 motion. However, there is no indication that the district court departed downward because Salinas’s criminal history category over-represented the seriousness of his criminal history. In fact, the court responded to the government’s final argument that Salinas was “at the fiinge” and deserved a lower sentence than the leaders of his organization, only by observing that “Mr. Salinas led a life of drug distribution. Back in 92 he got convicted. In 1999 he got convicted, and got more of the same here, and this time it is methamphetamines with a prior conviction.” Joint Appendix at 55 (Sentencing Tr.). The sentencing transcript in no way suggests that the district court departed downward pursuant to § 4A1.3, or that the district court was unaware of its discretionary authority to do so.
We cannot review a district court’s decision not to depart downward pursuant to § 4A1.3 where there is no evidence that the district court was unaware of its authority to do so. Furthermore, we cannot review the extent of a downward departure granted pursuant to § 5K1.1 or § 5K2.0. Therefore, Salinas’s sentence is not renewable.